*1214{¶ 1} This cause came on for further consideration upon the filing of an amended application for reinstatement by respondent, Steven Alan Freedman, Attorney Registration No. 0025528, last known address in Mayfield Heights, Ohio.{¶ 2} The court coming now to consider its order of November 16, 2005, wherein the court, pursuant to former Gov.Bar R. V(6)(B)(3), suspended respondent from the practice of law for a period of one year, and its order of October 14, 2008, wherein the court, pursuant to former Gov.Bar R. V(6)(B)(3), suspended respondent for a period of six months, finds that respondent has substantially complied with those orders and with the provisions of Gov.Bar R. V(24).{¶ 3} Therefore, it is ordered by this court that respondent is reinstated to the practice of law in the state of Ohio.{¶ 4} It is further ordered that the clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(17)(D)(1) and that publication be made as provided for in Gov.Bar R. V(17)(D)(2).